—In *409an action to recover damages for legal malpractice and breach of contract, the defendant third-party plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Yoswein, J.), dated May 4,1995, as denied his motion pursuant to CPLR 3212 for summary judgment dismissing the complaint and, pursuant to CPLR 3126, to strike the complaint.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
In view of the existence of a potentially meritorious claim, as evinced by the verified bill of particulars (see, Weber v Victory Mem. Hosp., 98 AD2d 719), the lack of substantial prejudice to the appellant emanating from the delay, and the reasonable excuse demonstrated by the plaintiffs for the delay, the court did not improvidently exercise its discretion in relieving the plaintiffs of their default in complying with the preclusion order (see, Wilenski v Auricchio Monuments, 102 AD2d 824). Accordingly, the appellant’s motion for summary judgment and to strike the complaint was properly denied. Sullivan, J. P., Krausman, Florio and McGinity, JJ., concur.